GOSHORN, Judge.
The City of Daytona Beach (City) appeals from the final summary judgment entered by the trial court in favor of Volusia County (County) in this action brought by the City to challenge the value assessed by the County for purposes of levying ad valorem real property taxes against the City on two parcels of real property owned by the City, but leased to Pawnee-Daytona Beach Hotel Venture, a general partnership, for use as a parking facility and a concession area with shops, restaurants, and nightclubs. Pursuant to the Florida Supreme Court’s decision in Capital City Country Club, Inc. v. Tucker, 613 So.2d 448, 453 (Fla.1993), we hold that for purposes of ad valorem taxation, the value of the City’s real property is the fair market value of the real property without regard to any leases or encumbrances, and thus, the County properly included the value of the leasehold interest and improvements in the tax assessment *964against the City. However, the record shows that the trial court did not address the remaining issue of whether the County overas-sessed the fair market value of this real property, and therefore, we reverse the final summary judgment and remand the cause for further proceedings consistent with this opinion.
REVERSED and REMANDED.
GRIFFIN and DIAMANTIS, JJ., concur.